Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Amendment filed November 10, 2020 in response to the Office Action of August 12, 2020 is acknowledged and has been entered. Claims 1, 3, 4, 9, 15-17 and 19 are amended. Claims 2, 13 and 18 are canceled. Claim 6 is withdrawn. Claims 1-20 are pending and claims 1, 3-5, 7-12, 14-17 and 19-20 are under examination in this Office action.

Response to Amendment
The objections to claims 1, 3-4 and 15-19 are now withdrawn in view of the claim amendment.
The rejection to claims 2, 13 and 18 under 35 U.S.C. 103(a) is now withdrawn in view of the claim cancellation. 
Claims 1, 3-5, 7-12, 14-17 and 19-20 remain rejected under 35 U.S.C. 103(a) using the previously applied prior arts; however, the rejection now further addresses the newly amended feature in claims 1, 9 and 17 that are incorporated from the cancelled claims 2, 13 and 18, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 9 and 17: the claim limitation “a processing unit to receive an image; to transform the position; and determine the position”; claims 13 and 18: the claim limitation “the processing unit is further to track…” and claim 19: “the processing unit further to acquire the image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to receive/transform/determine/track/acquire” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claims 9, 13 and 17-19: “a processing unit” refers to the specification [0067]: These instructions may be used to program a general-purpose or special purpose processor to perform the described operations. Therefore, the processing unit is interpreted as the processor for performing the corresponding functions as described in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-12, 14-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saracen et al., US 2005/0228255 A1, hereinafter Saracen, in view of Seeley et al., US 2003/0130576 A1, hereinafter Seeley.

Claim 1. Saracen teaches a method, comprising: 
“imaging, using an imaging system, a position of one or more sensors in a treatment room” ([0016]: the supporting table is made of a radiolucent material so that the patient could be imaged through the supporting table; [0017]: the controller performs all the imaging calculations to determine the patient’s position; and [0007]: a sensor system for detecting the position of the robot couch); 
“transforming the position of the one or more sensors to a treatment room coordinate system” ([0009]: the sensor system for detecting the position of the robot couch is preferably a resolver-based sensor system…or an optical tracking system disposed within the treatment room for detecting the position of the robot couch relative to the treatment room or other treatment coordinate system); and 
“determining a position of the one or more sensors in the treatment room coordinate system based on the transforming” ([0007]: the controller is operatively connected to and communicates with the sensor system of the robot couch assembly, and is adapted to calculate the position of the robot couch relative to the treatment room or other predefined treatment coordinate system based on the data received from the sensor system); and
“tracking the position of the one or more sensors” ([0007]: the controller is operatively connected to and communicates with the sensor system of the robot couch assembly, and is adapted to calculate the position of the robot couch relative to the treatment room or other predefined treatment coordinate system based on the data received from the sensor system).
As the one or more sensors are used to calculate the position of the robot couch, it implicitly teaches that the positon of the one or more sensors are tracked.  


However, in an analogous patient support localization field of endeavor, Seeley teaches that the supporting table, or the robot couch comprises one or more markers interested with a localization array in [0074]: having all or a portion of the marker array assembly implemented with markers located on or in a radiographic support table (75, FIG.6) or other structure on which the patient or the imaged tissue portion is supported. The marker array is considered the “localization array” as claimed.
Seeley further teaches in [0005] that, “three-dimensional tracking systems employing two video cameras and a pluratliy of emitters or other position signaling elements have long been commercially available and are readily adapted to such operating room systems. Similar systems may also determine external position coordinates using commercially available acoustic ranging systems…by simple triangulation the position and orientation of the frames or supports on which the emitters are mounted. When tracked fiducials appear in the diagnostic images, it is possible to define a transformation between operating room coordinates and the coordinates of the image”. 
Hence, when Saracen and Seeley combined, it teaches the claimed features of “a position of one or more markers integrated with a localization array in a treatment room” being imaged, the coordinate of the position of the one or more markers is 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature that the one or more sensors comprises “one or more markers integrated with a localization array” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 3. Saracen and Seeley combined teaches all the limitations of claim 1, including the one or more sensors being one or more markers that are integrated with a localization array (Seeley, [0074] and FIG.6).
Saracen does not teach that the one or more markers are radiographically distinguishable coils of the localization array.
However, in an analogous patient support localization field of endeavor, Seeley further teaches that 
“the one or more markers (56) are radiographically distinguishable coils of the localization array” ([0075]: metallized dots 56…may be formed lithographically on a printed-circuit type sheet….The sheet may also bear one or more lithographically-formed conductive loops 58, configured as a field generating or field sensing loop, for defining one or more elements of a magnetic tracking assembly. Three or more such patterned loops may be formed to constitute a basic electromagnetic generator or sensor that advantageously is precisely pre-aligned with respect to the coordinate of the markers 56).  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature of “the markers are radiographically distinguishable coils of the localization array” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 4. Saracen and Seeley combined teaches all the limitations of claim 1, including the one or more sensors being one or more markers that are integrated with a localization array (Seeley, [0074] and FIG.6).
Saracen does not teach that the one or more markers are external fiducial markers integrated with the localization array.
However, in an analogous patient support localization field of endeavor, Seeley further teaches that 
 “the one or more markers (56) are external fiducial markers integrated with the localization array (50’’)” ([0075]: FIG.6: a marker array 50’’ is formed as a pattern of metallized dots 56…the markers 56).  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature of “the markers are external fiducial markers integrated with the localization array” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 5. Saracen and Seeley combined teaches all the limitations of claim 1, including the one or more markers that are integrated with a localization array (Seeley, [0074] and FIG.6).
Saracen does not teach that the localization array is integrated with a treatment couch.
However, in an analogous patient support localization field of endeavor, Seeley further teaches that 
“the localization array (50’’) is integrated with a treatment couch (75)” ([0074]: all or a portion of th marker array assembly implement with markers located on or in a radiographic support table (75, FIGl6) or other structure on which the patient or the imaged tissue portion is supported) - The marker array is considered the “localization array” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature of “the localization array is integrated with a treatment couch” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 7. Saracen and Seeley combined teaches all the limitations of claim 1.
Saracen further teaches that 
“the imaging system comprises an X-ray imaging system” ([0016]: an exemplary imaging system that can be used…includes two x-ray imaging sources, power supplies associated with each x-ray imaging source, one or two imaging detectors, and a control computer).  

Claim 8. Saracen and Seeley combined teaches all the limitations of claim 1.
Saracen further teaches that “the imaging system comprises a computed tomography system” ([0034]: the robotic patient positioning assembly according to the present invention can be used for other medical applications, for example, as a supporting device in CT scanning).  

Claim 9. Saracen teaches an apparatus, comprising: 
“a processing unit” (130)” to: 
“receive an image of a position of one or more sensors in a treatment room” ([0017]: the controller performs all the imaging calculations to determine the patient’s position); 
“transform the position of the one or more sensors to a treatment room coordinate system” ([0009]: the sensor system for detecting the position of the robot couch is preferably a resolver-based sensor system…or an optical tracking system disposed within the treatment room for detecting the position of the robot couch relative to the treatment room or other treatment coordinate system); and 
“determine a position of the one or more sensors in the treatment room coordinate system based on the transform” ([0007]: the controller is operatively connected to and communicates with the sensor system of the robot couch assembly, and is adapted to calculate the position of the robot couch relative to the treatment room or other predefined treatment coordinate system based on the data received from the sensor system); and
“track the position of the one or more sensors” ([0007]: the controller is operatively connected to and communicates with the sensor system of the robot couch assembly, and is adapted to calculate the position of the robot couch relative to the treatment room or other predefined treatment coordinate system based on the data received from the sensor system).
 
Saracen does not teach that the one or more sensors comprises one or more markers integrated with a localization array, which results in the determination of the position of the table or the couch being performed via the determination of the position of the one or more markers.
However, in an analogous patient support localization field of endeavor, Seeley teaches that the supporting table, or the robot couch comprises one or more markers interested with a localization array in [0074]: having all or a portion of the marker array assembly implemented with markers located on or in a radiographic support table (75, FIG.6) or other structure on which the patient or the imaged tissue portion is supported. The marker array is considered the “localization array” as claimed.
Seeley further teaches in [0005] that, “three-dimensional tracking systems employing two video cameras and a pluratliy of emitters or other position signaling elements have long been commercially available and are readily adapted to such operating room systems. Similar systems may also determine external position coordinates using commercially available acoustic ranging systems…by simple triangulation the position and orientation of the frames or supports on which the emitters are mounted. When tracked fiducials appear in the diagnostic images, it is possible to define a transformation between operating room coordinates and the coordinates of the image”. 
Hence, when Saracen and Seeley combined, it teaches the claimed features of “a position of one or more markers integrated with a localization array in a treatment room” being imaged, the coordinate of the position of the one or more markers is transformed to the coordinate of the operating, and the position of the localization array is therefore determined. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature that the one or more sensors comprises “one or more markers integrated with a localization array” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 10. Saracen and Seeley combined teaches all the limitations of claim 9, including the imaging system (Saracen, [0016]).
Saracen further teaches 
“an imaging system operatively coupled with the processing unit, to acquire the image” ([0016]: an exemplary imaging system that can be used…includes two x-ray imaging sources, power supplies associated with each x-ray imaging source, one or two imaging detectors, and a control computer).  
It is well-known in the field of art that an imaging system requires a processing unit to control the image acquisition. The control computer of Saracen is considered the processing unit as claimed. 

Claim 11. Saracen and Seeley combined teaches all the limitations of claim 10.
Saracen further teaches that “the imaging system comprises a computed tomography system” ([0034]: the robotic patient positioning assembly according to the present invention can be used for other medical applications, for example, as a supporting device in CT scanning).  

 Claim 12. Saracen and Seeley combined teaches all the limitations of claim 10.
Saracen further teaches that 
“the imaging system comprises an X-ray imaging system” ([0016]: an exemplary imaging system that can be used…includes two x-ray imaging sources, power supplies associated with each x-ray imaging source, one or two imaging detectors, and a control computer).  

Claim 14. Saracen and Seeley combined teaches all the limitations of claim 10 that depends on claim 9.
As applied to claim 9, Saracen does not teach that the one or more sensors of which the position being determined comprises one or more markers integrated with a 
However, in an analogous patient support localization field of endeavor, Seeley teaches that the supporting table, or the robot couch comprises one or more markers interested with a localization array in [0074]: having all or a portion of the marker array assembly implemented with markers located on or in a radiographic support table (75, FIG.6) or other structure on which the patient or the imaged tissue portion is supported.
Hence, when Saracen and Seeley combined, it teaches the claimed feature such that the apparatus comprises the localization array. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature that the apparatus comprises “the localization array” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 15. Saracen and Seeley combined teaches all the limitations of claim 10, including the one or more sensors being one or more markers that are integrated with a localization array (Seeley, [0074] and FIG.6).
Saracen does not teach that the one or more markers are radiographically distinguishable coils of the localization array.
However, in an analogous patient support localization field of endeavor, Seeley further teaches that 
56) are radiographically distinguishable coils of the localization array” ([0075]: metallized dots 56…may be formed lithographically on a printed-circuit type sheet….The sheet may also bear one or more lithographically-formed conductive loops 58, configured as a field generating or field sensing loop, for defining one or more elements of a magnetic tracking assembly. Three or more such patterned loops may be formed to constitute a basic electromagnetic generator or sensor that advantageously is precisely pre-aligned with respect to the coordinate of the markers 56).  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature of “the markers are radiographically distinguishable coils of the localization array” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 16. Saracen and Seeley combined teaches all the limitations of claim 10, including the markers that are integrated with a localization array (Seeley, [0074] and FIG.6).
Saracen does not teach that the localization array is integrated with a treatment couch.
However, in an analogous patient support localization field of endeavor, Seeley further teaches that 
 “the localization array (50’’) is integrated with a treatment couch (75)” ([0074]: all or a portion of th marker array assembly implement with markers located on or in a radiographic support table (75, FIGl6) or other structure on which the patient or the imaged tissue portion is supported).  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature of “the localization array is integrated with a treatment couch” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 17. Saracen teaches a non-transitory computer readable medium having instructions that when executed cause a processing unit to: 
“receive an image of a position of one or more sensors in a treatment room” ([0017]: the controller performs all the imaging calculations to determine the patient’s position); 
“transform the position of the one or more sensors to a treatment room coordinate system” ([0009]: the sensor system for detecting the position of the robot couch is preferably a resolver-based sensor system…or an optical tracking system disposed within the treatment room for detecting the position of the robot couch relative to the treatment room or other treatment coordinate system); 
“determine a position of the one or more sensors in the treatment room coordinate system based on the transform” ([0007]: the controller is operatively connected to and communicates with the sensor system of the robot couch assembly, and is adapted to calculate the position of the robot couch relative to the treatment room or other predefined treatment coordinate system based on the data received from the sensor system); and  
“track the position of the one or more sensors” ([0007]: the controller is operatively connected to and communicates with the sensor system of the robot couch assembly, and is adapted to calculate the position of the robot couch relative to the treatment room or other predefined treatment coordinate system based on the data received from the sensor system).

Saracen does not teach that the one or more sensors comprises one or more markers integrated with a localization array, which results in the determination of the position of the table or the couch being performed via the determination of the position of the one or more markers.
However, in an analogous patient support localization field of endeavor, Seeley teaches that the supporting table, or the robot couch comprises one or more markers interested with a localization array in [0074]: having all or a portion of the marker array assembly implemented with markers located on or in a radiographic support table (75, FIG.6) or other structure on which the patient or the imaged tissue portion is supported. The marker array is considered the “localization array” as claimed.
Seeley further teaches in [0005] that, “three-dimensional tracking systems employing two video cameras and a pluratliy of emitters or other position signaling elements have long been commercially available and are readily adapted to such operating room systems. Similar systems may also determine external position coordinates using commercially available acoustic ranging systems…by simple triangulation the position and orientation of the frames or supports on which the emitters are mounted. When tracked fiducials appear in the diagnostic images, it is possible to define a transformation between operating room coordinates and the coordinates of the image”. 
Hence, when Saracen and Seeley combined, it teaches the claimed features of “a position of one or more markers integrated with a localization array in a treatment room” being imaged, the coordinate of the position of the one or more markers is transformed to the coordinate of the operating, and the position of the localization array is therefore determined. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature that the one or more sensors comprises “one or more markers integrated with a localization array” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Claim 19. (Saracen and Seeley combined teaches all the limitations of claim 17, including the imaging system (Saracen, [0016]).
Saracen further teaches   
 “a processing unit is caused further to acquire the image” ([0016]: an exemplary imaging system that can be used…includes two x-ray imaging sources, power supplies associated with each x-ray imaging source, one or two imaging detectors, and a control computer).  
It is well-known in the field of art that an imaging system requires a processing unit to control the image acquisition. The control computer of Saracen is considered the processing unit as claimed. 

Claim 20. Saracen and Seeley combined teaches all the limitations of claim 17, including the markers that are integrated with a localization array (Seeley, [0074] and FIG.6).
Saracen does not teach that the localization array is integrated with a treatment couch.
However, in an analogous patient support localization field of endeavor, Seeley further teaches that 
 “the localization array (50’’) is integrated with a treatment couch (75)” ([0074]: all or a portion of th marker array assembly implement with markers located on or in a radiographic support table (75, FIGl6) or other structure on which the patient or the imaged tissue portion is supported) - The marker array is considered the “localization array” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Saracen employ such a feature of “the localization array is integrated with a treatment couch” as taught in Seeley, for the advantage of providing an improved image guided navigation system adaptable to accurately depicts position, as suggested in Seeley, [0012]-[0015].

Response to Arguments
Applicant’s arguments in regard to the rejection to claims 1-5 and 7-20 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive. 
Examiner first notes that, with claims 2, 13 and 18 being cancelled, claims 1, 3-5, 7-12, 14-17 and 19-20 are now rejected as being unpatentable over Saracen in view of Seeley. Saracen is relied upon for the teaching of a method, an apparatus comprising a processor and a computer program for obtaining an image of the position of one or more sensors, transforming the position of the one or more sensors to a coordinate system, and determining and track the position of the one or more sensors. 
Seeley is relied upon to cure the deficiency of Saracen for the feature of “one or more markers integrated with a localization array”. In other words, Seeley is relied upon for the teaching that the one or more sensors comprises one or more markers integrated with a localization array. 
In specific, Saracen teaches a robot couch assembly, and the position of the robot couch assembly is imaged, determined and tracked based on the sensing data, and the sensing data is obtained via the one or more sensors ([0007], [0009], [0016] and [0017]). The one or more sensors of Saracen is used for detection and tracking the position a patient support system in the treatment room during a procedure. Therefore, when seeking for pertinent arts teaching addition features associated with the one or more sensors, it would be obvious to one of ordinary skill in the art to look for arts that teach sensing systems for position detection and tracking, or more specifically sensing systems using sensors or markers for position detection, localization or tracking of a 

Applicant’s assertions are now addressed below.
(1). Applicant asserted that “Seeley is not in an analogous patient support localization field of endeavor. To the contrast, Seeley is directed to field of medical imaging and medical tool navigation” (Remarks, p.5, last paragraph). 	Examiner respectfully disagrees and notes that, Examiner acknowledges that in the Background section ([0001], as asserted in the Remarks), Seeley discloses that the invention relates to medical and surgical imaging. However, various embodiments are further disclosed in Seeley, and in [0074], Seeley explicitly teaches that the patient support table can incorporate marks and marker arrays in one embodiment:
[0074] To the extent that the constraint of positioning the calibration fixture between the target tissue and the detector may limit flexibility in positioning the image detector near the patient, this may be addressed in other embodiments by having all or a portion of the marker array assembly implemented with markers located on or in a radiographic support table (75, FIG. 6) or other structure on which the patient or the imaged tissue portion is supported.

Further Seeley in [0078] explicitly teaches that this embodiment disclosed in [0074] is within the scope of the invention:

[0078] The invention being thus disclosed and illustrative embodiments depicted herein, further variations and modifications of the invention, will occur to those skilled in the art, and all such variations and modifications are considered to be within the scope of the invention, as defined by the claims appended hereto and equivalents thereof.



(2). Applicant further asserted that “Seeley is not reasonable pertinent to the problem with which Saracen is involved. A reference is reasonably pertinent if it logically would have commended itself to an inventor’s attention in considering his problem…Saracen is in the field patient positioning. Furthermore, it is submitted that a reference surgical tool positioning would not have commended itself to an inventor’s attention in considering problems associated with patient positioning as Saracen is already has addressed the issues of the positioning of its LINAC tool and considers patient positioning to be a completely different endeavor. Accordingly, Seeley would not be reasonably pertinent to the problem faced by such an inventor (p.6, ¶-2). 
Examiner respectfully disagrees and notes that, as aforementioned in (1), Saracen teaches a position determination and tracking method, apparatus and computer program for a patient positioning system based on sensing data obtained from one or more sensors. Seeley is relied upon merely for the teaching of the one or more sensors comprising one or more markers integrated with a localization array. The consideration of Seeley being an analogous art for an obviousness rejection is addressed in section (1) above. As both Saracen and Seeley relate to localization of a all of Saracen, Seeley and the present invention address tracking and localization of sensors or markers for components in the treatment room during a medical procedure. The citation of Seeley to cure the deficiency of Saracen in view of the claimed invention by providing further configuration details of the one or more sensors is considered appropriate and the evidence for such appropriateness is considered sufficient.

(3) Applicant further asserted that “Seeley does not teach or suggest the alleged advantage. Moreover, it is respectfully submitted that the Office action has paraphrased the language of paragraphs [0012]-[0015] of Seeley and has omitted relevant language to the teachings of Seeley. Notably, in paragraph [0014], Seeley explicitly states “It would be desirable to provide an improved image guided navigation system for a surgical instrument.”” (Remarks, p.7, ¶-1).
Examiner respectfully disagrees and notes that, as aforementioned in section (2), both Saracen and Seeley relate to localization of a patient positioning system using a sensing system that comprises one or more sensors or markers. When using the sensors or markers for tracking a position, one of ordinary skill in the art would expect that the sensor or markers have to be associated with the component to be tracker (in order for the sensing data to properly link to the position of the component to be tracked). As aforementioned in (1), Seeley teaches various embodiments including surgical tool tracking, instrument tracking and patient positioning system tracking, all 

(4) Applicant further asserted that “Seeley does not teach or suggest an improved image guided navigation system to track the position of its markers 56 but, rather, it’s tool 40. Nothing in Seeley teaches or suggests “tracking the position of the one or more markers integrated with the localization array” as recited by claim 1” (Remarks, p.7, ¶-1).
Examiner respectfully disagrees and notes that, as aforementioned in the beginning of the Response to Arguments and repeatedly in sections (1) and (2), Saracen is relied upon for the teaching of “tracking the position of the one or more sensors”. Seeley is relied upon to cure the deficiency of Saracen for the feature of the one or more sensors comprising “one or more markers integrated with a localization array”. In other words, Saracen and Seeley combined teaches the above asserted limitation of “tracking the position of the one or more markers integrated with the localization array”. Seeley along is not relied upon for the teaching of such asserted feature. 


Based on the above consideration, the rejection of claims 1, 3-5, 7-12, 14-17 and 19-20 herein is considered proper. Claims 1, 3-5, 7-12, 14-17 and 19-20 remain being rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moll et al., US 2007/0197896 A1. This reference discloses localization sensor coupled to the operation table for position tracking.
Falco et al., US 2007/0034731 A1. This reference discloses localization sensor coupled to the treatment table for monitoring the positional relationship between the tracking sensor and the treatment room component over time.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI-SHAN YANG/
Examiner, Art Unit 3793